Title: Thomas Jefferson to Joseph Milligan, 9 December 1818
From: Jefferson, Thomas
To: Milligan, Joseph


          
            
              Dear Sir
              Monticello
Dec. 9. 18.
            
            I sent yesterday to Milton a box of books to be forwarded to you by mr Gray. it contains 32. volumes to be bound. there is in each a note how it is to be lettered, and some of these notes express that the book is to have a neat plain binding. all the rest are to be bound in your best manner. I wish you could see the books I recieve from Paris. they are equal to the best English work in weight & solidity and beautifully varied in the taste. I now inclose a small volume which was omitted by accident to be put into the box. it is to be trimmed, as you will see, to fit my petit format shelves
            I have safely recieved the 10. copies of Tracy, and have begun their distribution. I send some to members of Congress & of the Virginia assembly, but most of them to the different colleges and Universities of the US.
            Pray bind the books with as little delay as the solidity of the work will admit, as some of them are in daily use. I salute you with friendship.
            
              Th: Jefferson
            
          
          
            
              
                Xiphilinus.
                  
                 
                
              
              
                Euler’s Algebra. by Farrar.
                
                
                
              
              
                Simpson’s Euclid.
                
                
                Josephus. Gr. Lat. Eng. 15. vols
              
              
                Sloane’s Italy
                
                
                Geologie de Faujas.
              
              
                Physique de Hauy. 2. v.
                
                
                Revoln de France. Stael. 3. v.
              
              
                Commentaire sur Montesquieu. Tracy.
                
                
                Planche Dict. Gr. Fr.
              
              
                
                
                
              
              
                Canals and Navigation.
                
                
                Logarithmes [the vol. now inclosd]
              
              
                
                
                
              
              
                English’s Christianity
                
                
                those marked thus ___ to be plain bound
              
              
                
                
                
              
              
                Aesop by Croxall.
                
                
                when done, be so good as to send me your account which shall be promptly remitted.
              
              
                Graglia’s Dict. Ital. Eng.
                
                
              
              
                Graglia’s Dict. Eng. Ital.
                
                
              
            
          
        